UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 94-2450



ALBERT CHARLES BURGESS, JR.,

                                              Plaintiff - Appellant,

          versus

THOMAS J. ANDREWS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-86-503-C-C-P)


Submitted:   March 26, 1996                 Decided:   April 16, 1996


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Richard Cartwright
Carmichael, Jr., Charlotte, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his civil action for failure to prosecute under Fed. R. Civ. P.

41(b), and denying his motion for reconsideration. We have reviewed

the record and the district court's opinions and find no abuse of

discretion. Accordingly, we affirm on the reasoning of the district
court. Burgess v. Andrews, No. CA-86-503-C-C-P (W.D.N.C. Sept. 21,
1994; Oct. 7, 1994). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2